DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “prepeg” in the last line of claim 1 should read –prepreg-.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (PG-PUB 2011/0150661) in view of Wockatz (PG-PUB 2012/0309248) and Karb (PG-PUB 2013/0174969). 
	Regarding claim 1, Robbins teaches a process of manufacturing a composite comprising a first and third layer of SMC and a second core layer (Figure 1 and Abstract). Robbins teaches the SMC layers can be other types of prepreg materials [0023] and [0027]. Robbins teaches disposing the first and second layer in a molding tool and supplying a flow of sheet molding compound for the third layer [0027] and [0030]. 

Robbins does not teach (1) pre-forming each of said at least one predetermined non-crimped fabric in said at least one pre-forming tool forming at least one non-crimped fabric pre-preg and (2) providing at least one molding tool with a plurality of thorns in at least one predetermined area of said mold tool and loading said at least one non-crimped fabric pre-preg that is dried into said molding told against said respective plurality of thorns. 

	As to (1),  Wockatz teaches non-crimp fabrics processed to provide a preform for ultimately manufacturing a composite, the process comprising steps of:
pre-forming a non-crimped fabric [0019];
infiltrating the non-crimp fabric structure with resin [0021]-[0022]; and 
providing heat [0021] wherein the first polymer component then such that the resin serves as a hot-melt adhesive and fixes the reinforcing layers in their positions [0021]-[0022]. 
Both Robbins and Wockatz teaches a preform from prepreg materials to produce a composite. It would have been obvious to one of ordinary skill in the art to substitute the prepreg material of the third prepreg layer of Robbins with the non-crimp fabric preform of Wockatz, a functionally equivalent prepreg material. 

As to (2), Karb teaches fixing dry laid layers onto carriers utilizing hooks  (i.e., thorn) (Figure 4, [0042]-[0044], [0047]) and prevent movement and deformation of the laid layers [0096]
Both Robbins and Karb teaches disposing fibrous material onto a mold surface. It  would have been obvious to one of ordinary skill in the art to improve the process of Robbins with a plurality thorns as taught by Karb for fixing fiber material to the mold with a relatively low mechanical or control effort [0036]. 


	Regarding claim 2, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein said at least one first material includes a sheet molding compound (Robbins, [0023]). 

	Regarding claim 3, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1.
	Robbins in view of Wockatz and Karb does not teach the step of coating said pre-form tool in at least one layer of resin before loading said non-crimped fabric to said pre-form tool. 
Karb teaches a various retention mechanisms for fixing fibrous material to a tool, including mechanical retention, hooks, or adhesive (Karb, Figure 4, [0042]-[0044], [0047]). 
It would have been obvious to one of ordinary skill in the art to improve the pre-forming process of Robbins in view of Wockatz and Karb by utilizing resin on the pre-forming tool surface for fixing fibrous material as taught by Karb. 

	Regarding claim 4, Robbins in view of Wockatz and Karb teaches the process applied to claim 1, wherein loading said at least one dried non-crimped fabric pre-preg incorporates placement along at least one edge in said molding tool in order to form the cavity of the wind turbine blade (Robbins, Figure 6 and 7 and [0009] and Karb, Figure 4 and 6, [0042]-[0044], [0047]). 
	Robbins in view Wockatz and Karb does not explicitly teach said stiffness of the dried non-crimped fabric allows less slip along said at least one edge and maintains individual fiber alignment and orientation during said flow of said at least one second material and molding. However, given that the pre-forming and drying steps of the non-crimped fabric prepreg and loading steps into a molding tool comprising of edges of Robbins in view of Wockatz and Karb are identical to the instant claimed pre-forming, dry, and loading steps, the stiffness of the dried non-crimped fabric of Robbins in view of Wockatz and Karb would also allow less slip along said at least one edge and maintains individual fiber alignment and orientation during said flow of said at least one second material and molding.

	Regarding claim 5, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein molding is compression molding (Robbins, [0027] and [0030]). 

	Regarding claim 6, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein the molding tool comprises at least one main upper tool and at least one lower tool for compression molding Robbins, [0027] and [0030]), said plurality of thorns located on the lower tool in a predetermined array pattern  (Karb, Figure 4 and 6, [0042]-[0044], [0047]). 

Robbins in view of Wockatz and Karb does not teach the plurality of thorns located on the main upper tool in a predetermined array pattern. 

A mere rearrangement of the structures in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04 (V)). Mere rearranging the upper and lower tool of Robbins in view of Wockatz and Karb such that the plurality of thorn of Robbins in view of Wockatz and Karb are disposed in the upper tool instead of the lower tool would have resulted in functionally equivalent mold with capability of fixing the molding material. 

	Regarding claim 7, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, further comprising providing at least one ramp in said molding tool in order to form the curved shape of the blades (Robbins, Figure 6 and 7), wherein the at least one dried non-crimped fabric pre-preg stays in placing during the molding, providing predetermined  full coverage of the predetermined area adjacent to said at least one ramp (Robbins, Figure 6 and 7 and [0009] and Karb, Figure 4 and 6, [0042]-[0044], [0047]). 

	Regarding claim 8, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, further comprising at least two ramps on said molding tools in order to form the curved shape of the blades (Robbins, Figure 6 and 7), wherein said at least one dried non-crimped fabric pre-preg substantially covers the spans between the at least two ramps in the manufactured part after molding (Robbins, Figure 6 and 7 and [0009] and Karb, Figure 4 and 6, [0042]-[0044], [0047]). 

	Regarding claim 9, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, further comprising providing a plurality of ramps in said molding tooling formed to provide the curved shapes of the blades (Robbins, Figure 6 and 7 and [0009]), wherein said at least one non-crimped fabric pre-preg that was dried a predetermined amount in combination with the plurality of thorns substantially maintains the location of each of said at least one non-crimped fabric pre-preg relative to respective said plurality of ramps throughout the flow of said second material and molding (Karb, Figure 4 and 6, [0042]-[0044], [0047]) and Wockatz, [0021]-[0022]), which location is substantially between each adjacent pair of said plurality of ramps (Robbins, Figure 6 and 7 and [0009]).

	Regarding claim 10, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein the non-crimp fabric pre-preg is dried at a temperature above the melting temperature of the first component (i.e., between 80 and 135 degrees Celsius) yet below the melting temperature of the second component (i.e., between 140 and 250 degrees Celsius) (Wockatz, [0020] and [0022]). Therefore, the non-crimp fabric pre-preg would be heated to a temperature range between greater than 80 degrees and less than 135 Celsius.

	Given that the temperature range of the prior art includes the cited temperature range of 60 degrees to 100 degrees Celsius, the temperature range of 60 degrees to 100 degrees Celsius would have been obvious to one of ordinary skill in the art. 

	Regarding claim 11, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein the non-crimp fabric pre-preg is dried at a temperature above the melting temperature of the first component (i.e., between 80 and 135 degrees Celsius) yet below the melting temperature of the second component (i.e., between 140 and 250 degrees Celsius) (Wockatz, [0020] and [0022]). Therefore, the non-crimp fabric pre-preg would be heated to a temperature range between greater than 80 degrees and less than 135 Celsius.

	Robbins in view Wockatz and Karb does not explicitly teach said drying reduces said at least one non-crimped fabric preform size to a smaller predetermined amount. However, given that the drying process of the Wockatz is identical to the instant claimed drying process, the drying process of Robbins in view Wockatz and Karb would also reduce the size of the at least one non-crimped fabric preform. 


Regarding claim 12, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein the non-crimp fabric pre-preg is dried at a temperature above the melting temperature of the first component (i.e., between 80 and 135 degrees Celsius) yet below the melting temperature of the second component (i.e., between 140 and 250 degrees Celsius) (Wockatz, [0020] and [0022]). Therefore, the non-crimp fabric pre-preg would be heated to a temperature range between greater than 80 degrees and less than 135 Celsius.
	Robbins in view Wockatz and Karb does not explicitly teach said drying allows material to dry out predetermined content, including a predetermined weight percentage of styrene content. However, given that the drying process and the non-crimp fabric prepreg of Wockatz is identical to the instant claimed drying process and non-crimp fabric prepreg, the drying process of Robbins in view Wockatz and Karb would also dry out predetermined content, including a predetermined weight percentage of styrene content.
	
	Regarding claim 14, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein the plurality of thorns is located in at least one tool face of the molding tool (Karb, Figure 4 and 6, [0042]-[0044], [0047]).

	Regarding claim 15, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein the plurality of thorns is located in plurality of predetermined areas on a tool face of the mold tool. 

Robbins in view of Wockatz and Karb does not teach the plurality of thorns located on the main upper tool in a predetermined array pattern. 

A mere rearrangement of the structures in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04 (V)). Merely rearranging the upper and lower tool of Robbins in view of Wockatz and Karb such that the plurality of thorn of Robbins in view of Wockatz and Karb are disposed in the upper tool instead of the lower tool, as this rearrangement would have resulted in functionally equivalent mold with capability of fixing the molding material with no new or unexpected results. 

Regarding claim 16, Robbins teaches a process of manufacturing a composite comprising a first and third layer of SMC and a second core layer (Figure 1 and Abstract). Robbins teaches the SMC layers can be other types of prepreg materials [0023] and [0027]. Robbins teaches disposing the first and second layer in a molding tool and supplying a flow of sheet molding compound for the third layer [0027] and [0030]. 

Robbins does not teach (1) providing molding tooling with a plurality of features to prevent movement of a pre-preg structure during molding and (2) providing at least one predetermined non-crimped fabric material in pre-preg, drying of the pre-preg to achieve suitable stiffness for molding; preforming the pre-preg structure; and co-molding of the non-crimped fabric and the sheet mold composition material. 

As to (1), Karb teaches fixing dry laid layers onto carriers utilizing hooks  (i.e., thorn) (Figure 4, [0042]-[0044], [0047]) and prevent movement and deformation of the laid layers [0096].
Both Robbins and Karb teaches disposing fibrous material onto a mold surface. It  would have been obvious to one of ordinary skill in the art to improve the process of Robbins with a plurality thorns as taught by Karb for fixing fiber material to the mold with a relatively low mechanical or control effort [0036]. 

	As to (2),  Wockatz teaches non-crimp fabrics processed to provide a preform for ultimately manufacturing a composite, the process comprising steps of:
pre-forming a non-crimped fabric [0019];
infiltrating the non-crimp fabric structure with resin [0021]-[0022]; and 
providing heat [0021] wherein the first polymer component then such that the resin serves as a hot-melt adhesive and fixes the reinforcing layers in their positions [0021]-[0022]. 
Both Robbins and Wockatz teaches a preform from prepreg materials to produce a composite. It would have been obvious to one of ordinary skill in the art to substitute the prepreg material of the third prepreg layer of Robbins with the non-crimp fabric preform of Wockatz, a functionally equivalent prepreg material. 


	Regarding claim 17, Robbins in view of Wockatz and Karb teaches the process as applied to claim 16, wherein the plurality of feature are thorns to prevent movement of the pre-preg during molding (Karb, Figure 4, [0042]-[0044], [0047]). 

	Regarding claim 18, Robbins in view of Wockatz and Karb teaches the process as applied to claim 16, wherein the sheet molding composition material is a carbon fiber sheet molding composition (Robbins, [0023]).

	 Regarding claim 19, Robbins in view of Wockatz and Karb teaches the process as applied to claim 16, wherein the non-crimp fabric is infused with epoxy matrix resin (Wockatz, [0019]). 
Robbins in view of Wockatz and Karb does not teach providing at least one pre-forming tool and coating said pre-forming tool in at least one layer of epoxy resin prior to loading said non-crimped fabric material for processing. 
	Karb teaches a various retention mechanisms for fixing fibrous material to a tool, including mechanical retention, hooks, or adhesive (Karb, Figure 4, [0042]-[0044], [0047]). 
It would have been obvious to one of ordinary skill in the art to improve the pre-forming process of Robbins in view of Wockatz and Karb by utilizing resin on the pre-forming tool surface for fixing fibrous material as taught by Karb. One of ordinary skill in the art would have been motivated to use the resin infused into the non-crimp fabric of Wockatz, such as epoxy, to produce epoxy-infused non-crimp fabric as desired by Wockatz. 


	Regarding claim 20, Robbins teaches a process of manufacturing a composite comprising a first and third layer of SMC and a second core layer (Figure 1 and Abstract). Robbins teaches the SMC layers can be other types of prepreg materials [0023] and [0027]. Robbins teaches disposing the first and second layer in a molding tool and supplying a flow of sheet molding compound for the third layer [0027] and [0030]. 

Robbins does not teach (1) providing molding tooling with a plurality of stand-off features to reduce movement of said non-crimped fabric during co-molding and (2) providing at least one predetermined non-crimped fabric material in pre-preg, drying of the pre-preg to achieve suitable stiffness for molding; pre-forming the pre-preg structure; and co-molding of the non-crimped fabric and the sheet mold composition material. 

As to (1), Karb teaches fixing dry laid layers onto carriers utilizing hooks  (i.e., thorn) (Figure 4, [0042]-[0044], [0047]) and prevent movement and deformation of the laid layers [0096].
Both Robbins and Karb teaches disposing fibrous material onto a mold surface. It  would have been obvious to one of ordinary skill in the art to improve the process of Robbins with a plurality thorns as taught by Karb for fixing fiber material to the mold with a relatively low mechanical or control effort [0036]. 

	As to (2),  Wockatz teaches non-crimp fabrics processed to provide a preform for ultimately manufacturing a composite, the process comprising steps of:
pre-forming a non-crimped fabric [0019];
infiltrating the non-crimp fabric structure with resin [0021]-[0022]; and 
providing heat [0021] wherein the first polymer component then such that the resin serves as a hot-melt adhesive and fixes the reinforcing layers in their positions [0021]-[0022]. 
Both Robbins and Wockatz teaches a preform from prepreg materials to produce a composite. It would have been obvious to one of ordinary skill in the art to substitute the prepreg material of the third prepreg layer of Robbins with the non-crimp fabric preform of Wockatz, a functionally equivalent prepreg material. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins (PG-PUB 2011/0150661) in view of Wockatz (PG-PUB 2012/0309248) and  Karb (PG-PUB 2013/0174969), as applied to claim 1, in further view of Zahlen (PG-PUB 2008/0044506). 
Regarding claim 13, Robbins in view of Wockatz and Karb teaches the process as applied to claim 1, wherein the non-crimped fabric pre-form can be prepared utilizing resin transfer molding process (Wockatz, [0003]). 
	Robbins in view of Wockatz and Karb does not teach said pre-form includes a plurality of apertures to improve drying efficiency of the at least one non-crimped fabric pre-form. 
	Zahlen teaches a process of resin transfer molding utilizing a tool for disposing semifinished fiber product, wherein the tool surface comprises a flow aid portion which is formed on an inner wall of the mold, wherein the flow aid portion has a plurality of channel-shaped depressions (I.e., apertures) (Figure 1, item 12; Figure 2, 4, 5, 6, and 8).  Zahlen teaches the flow aid portion allows for uniform distribution of the matrix [0011], [0043], [0057]). 
	Both Robbins in view of Wockatz and Karb and Zahlen teach a process of preparing a fiber-reinforced article utilizing a RTM process. It would have been obvious to one of ordinary skill in the art to improve the process of Robbins in view of Wockatz with the plurality of apertures of Zahlen for the benefit of improve resin flow distribution during the resin infusion of the non-crimped fabric pre-preg. 

	While Robbins in view of Wockatz, Karb, and Zahlen does not explicitly teach the plurality of apertures improve drying efficiency of the at least one non-crimped fabric pre-form, given that the plurality of apertures of Robbins in view of Wockatz, Karb, and Zahlen is identical to the claimed plurality of apertures, the plurality of apertures of Robbins in view of Wockatz, Karb, and Zahlen would also be capable of improving drying efficiency of the at least one non-crimped fabric pre-form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/HANA C PAGE/Examiner, Art Unit 1745